Citation Nr: 9907131	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative (PO) 
residuals of cholelithiasis and choledocholithiasis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for cholelithiasis and choledocholithiasis.  The 
veteran submitted a notice of disagreement in November 1997, 
and the RO issued a statement of the case in June 1998.  The 
veteran submitted a substantive appeal in September 1998, and 
testified at a hearing before the Board in November 1998.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking cholelithiasis and choledocholithiasis to active 
service.


CONCLUSION OF LAW

The claim for service connection for PO residuals of 
cholelithiasis and choledocholithiasis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1967 to June 
1995, including overseas service in Vietnam and the Persian 
Gulf.

Service medical records are negative for cholelithiasis and 
choledocholithiasis, and show no medical treatment for any 
gallbladder disorder or manifestations attributable thereto.

The veteran underwent a VA Agent Orange/Persian Gulf physical 
examination, including blood tests, in November 1995.  He 
stated that he had no medical problems (other than frequent 
colds) and specifically denied having abdominal pain.  
Examination of the abdomen was negative.  A report of that 
examination indicates that all laboratory studies were 
normal, and that the examiner did not see any reason to refer 
the veteran for further examination.
 
The veteran underwent a VA medical examination, including 
blood tests, in July 1996.  Various tests later referenced by 
the veteran, including the AST (SGOT), alkaline phosphatase, 
ACT (SGPT) and total bilirubin, showed results within the 
normal range of values reported.  There were no references to 
complaints or findings associated with gallbladder disease.  
The veteran was diagnosed with hypertension, chronic 
rhinitis, and an old laceration (healed) of an index finger 
on his right hand.  

At the time the veteran filed his claim for service 
connection for gallbladder disability, in July 1997, he 
stated that he had been recently diagnosed and that although 
the symptoms were not manifest until 1997, he believed the 
condition existed during his military service.  

Service department records show the veteran complained of 
abdominal pain in May 1997.  He reported having discomfort 
resembling muscle cramps for the past three months.  Records 
dated in June 1997 refer to an onset of epigastric pain 
"beginning last Feb. 1997."  A gallbladder sonogram 
revealed multiple stones, and the veteran was referred to a 
private physician for treatment.  The private physician 
performed an endoscopic retrograde cholangiopancreatography 
(ERCP) and sphincterotomy in an attempt to remove the common 
duct stones.  In July 1997, a surgeon performed a 
cholecystectomy to remove the veteran's gallbladder.

A January 1998 statement from the veteran's wife reveals that 
the veteran complained to her about pain in his mid-section 
and upper abdomen from or about March or April 1995, just 
prior to his retirement from military service, and that both 
she and the veteran attributed the pain to anxiety.  Her 
statement also reveals that the veteran's symptoms increased 
in frequency and in severity over time.

Statements submitted from the veteran's co-workers in 1998 
reveal that the veteran complained about feeling 
uncomfortable and of pain in his upper abdomen and mid-
section soon after his new employment began in November 1995, 
following military service, and that occasionally the veteran 
reported "pulling off the road" when he experienced 
symptoms while driving.  None of the statements above was in 
the form of an affidavit.

At a hearing before the Board in November 1998, the veteran 
testified that he began having symptoms of cholelithiasis and 
choledocholithiasis in late 1995 within a year of his 
separation from service, and that he was reluctant to seek 
medical treatment.  The veteran described the symptoms as 
upper abdominal distress, discomfort, and a gripping 
sensation that would come across the center of his upper 
abdomen and lower chest.  He stated that during each episode, 
pain would radiate up his shoulders and through his back and 
shoulder blades, and he would turn pale.  The veteran 
testified that, at first, the symptoms were not as prevalent, 
but over time their frequency and duration increased.

The veteran testified that his private physician, after 
performing the ERCP, commented that he had never seen anyone 
with so many stones present both in the gallbladder and in 
the common duct.  The veteran also testified that the surgeon 
could not remove all the stones using the laparoscopic 
procedure and had to perform a cholecystectomy.

The veteran testified that when he did seek medical treatment 
in 1997 for cholelithiasis and choledocholithiasis, he 
reported having symptoms of a gallbladder disorder for only a 
few months because he had associated his earlier symptoms 
with his anxiety condition.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Where calculi of the gallbladder becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy, 1 Vet. App. at 81.  The U.S. Court of 
Appeals for Veterans Claims has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim for service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony) ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  However, a 
claimant's statements will not support a finding of a well-
grounded claim where the assertions are inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As an example of the latter, a lay person's 
opinion cannot alone provide a foundation for a well-grounded 
claim when the opinion requires expert knowledge, such as the 
medical knowledge necessary to establish a causal link 
between a service-connected disability and another post-
service disability.  In addition, a medical statement that is 
speculative will not support a well grounded claim.  Franzen 
v. Brown, 9 Vet. App. 235 (1996); Johnson v. Brown, 9 Vet. 
App. 7 (1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In this case, service medical records do not show the 
presence of cholelithiasis and choledocholithiasis, and 
results of VA laboratory studies undertaken in November 1995, 
shortly after the veteran's discharge and during the one-year 
presumptive period, are reported as normal.  Post-service 
medical records do not indicate treatment for any gallbladder 
disorder until May 1997, nearly two years after separation 
from active service.  None of the medical records dates the 
onset of epigastric pain, or any other symptoms of the 
claimed disorder, earlier than February 1997.  

The Board accepts the statements of the veteran's wife and 
co-workers as to their observations of the veteran's 
experiencing symptoms either in service or during the one-
year presumptive period.  Lay testimony, however, is not 
competent to prove medical causation and is insufficient to 
show a 10 percent or more manifestation of a disability 
within one year after military service.  Paulson v. Brown, 7 
Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Neither is the veteran's testimony that his 
physicians reported to him an abundance of stones considered 
as competent evidence to show cholelithiasis and 
choledocholithiasis having incurred in service or within the 
one-year presumptive period.  In this case, the Board finds 
no competent (medical) evidence linking the veteran's 
cholelithiasis and choledocholithiasis to an incident of 
active service or to incurrence during the one-year 
presumptive period.  Without such evidence, the veteran's 
claim for service connection for PO residuals of 
cholelithiasis and choledocholithiasis is not plausible, and 
it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for PO residuals of cholelithiasis and 
choledocholithiasis on the merits and finds no prejudice to 
the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for PO residuals of cholelithiasis and 
choledocholithiasis at any time by notifying the RO of such 
an intention and submitting supporting evidence.  An example 
of supporting evidence is a medical opinion to the effect 
that symptoms experienced by the veteran and attested to by 
lay individuals as having incurred in service or during the 
presumptive period were early manifestations (to a degree of 
10 percent disabling) of cholelithiasis and 
choledocholithiasis.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The claim for service connection for PO residuals of 
cholelithiasis and choledocholithiasis is denied as not well 
grounded.




		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


